     John T. Steffen (4390)
1
     Matthew K. Schriever (10745)
2    HUTCHISON & STEFFEN, PLLC
     10080 West Alta Drive, Suite 200
3    Las Vegas, NV 89145
     Tel: (702) 385-2500
4
     Fax: (702) 385-2086
5    mschriever@hutchlegal.com

6    Casey J. Nelson, Esq. (12259)
7
     Wedgewood, LLC
     2320 Potosi Street, Suite 130
8    Las Vegas, Nevada 89146
     Telephone: (702) 305-9157
9    Facsimile: (310) 730-5967
10
     E-mail: caseynelson@wedgewood-inc.com

11   Attorneys for Plaintiff
12                                   UNITED STATES DISTRICT COURT
13                                           DISTRICT OF NEVADA
14    CHAMPERY RENTAL REO, LLC,                                CASE NO.:   3:17-cv-00162-MMD-WGC
15                                                                          ORDER DISMISSING
              Plaintiff,
                                                               CLAIMS BETWEEN CHAMPERY RENTAL
16
                                                                REO, LLC AND FEDERAL NATIONAL
      v.                                                            MORTGAGE ASSOCIATION
17

18
      UNKNOWN HEIRS OF RAE NOLA
      EDWARDS; FEDERAL NATIONAL
19    MORTGAGE ASSOCIATION; QUALITY
      LOAN SERVICE CORPORATION; KERN &
20
      ASSOCIATES, LTD.; SPRINGLAND
21    VILLAGE HOMEOWNERS ASSOCIATION
      All other persons unknown claiming any right,
22    title, estate, lien or interest in the real property
      described in the Complaint adverse to Plaintiff’s
23
      ownership, or any cloud upon Plaintiff’s title
24    thereto; DOES I through V; and ROE
      Corporations I through V,
25
              Defendants,
26

27
      AND RELATED ACTIONS.

28




                                                             -1-
